Case 2:18-cv-09694-MWF-MAA Document 16 Filed 09/17/20 Page 1 of 1 Page ID #:955



   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11    JOHNNY ALBERTO                             Case No. 2:18-cv-09694-MWF-MAA
  12    KATRAKAZOS,
                                                   ORDER ACCEPTING REPORT
  13                       Petitioner,             AND RECOMMENDATION OF
              v.                                   UNITED STATES MAGISTRATE
  14                                               JUDGE
  15    SCOTT FRAUENHEIM, Warden,

  16                       Respondent.
  17
  18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other
  19   records on file herein, and the Report and Recommendation of the United States
  20   Magistrate Judge.
  21         The time for filing objections has expired, and no objections have been made.
  22         IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
  23   the Magistrate Judge is accepted; and (2) Judgment shall be entered denying the
  24   Petition and dismissing this action with prejudice.
  25
  26   DATED: September 17, 2020              ___________________________________
  27                                          MICHAEL W. FITZGERALD
                                              UNITED STATES DISTRICT JUDGE
  28
